Exhibit 23.3 Ralph E. Davis Associates, Inc. 1717 St. James Place, Suite 460 Houston, TX 77056 April 20, 2012 Recovery Energy, Inc. 1515 Wynkoop Street, Suite 200 Denver CO 80202 Attention:Brad Gabbard Dear Brad: We hereby consent to the incorporation by reference in this Post-Effective Amendment to Registration Statement of Recovery Energy, Inc. and in the related Prospectus (collectively, the “Registration Statement”) of the Recovery Energy, Inc. Annual Report on Form 10-K for the year ended December31, 2011, which includes our name and information regarding our review of the reserve estimates of Recovery Energy, Inc We further consent to the use of our name in the “Experts” section of the Registration Statement. Sincerely, Ralph E. Davis Associates, Inc. /s/ Allen C. Bannon Allen C Barron, P.E. President
